Jenkins, P. J.
This was a suit for damages alleged to have been sustained on account of drinking foreign matter contained in a bottle of Coca-Cola manufactured, bottled, and sold by the defendant bottling company. The jury found in favor of the plaintiff in the sum of $150, and the court overruled the defendant’s motion for a new trial, based upon the usual general grounds as elaborated. Held: The case is plainly controlled by the rulings of this court in Atlanta Coca-Cola Bottling Co. v. Shipp, 41 Ga. App. 705 (154 S. E. 385), and Atlanta Coca-Cola Bottling Co. v. Dean, 43 Ga. App. 682 (160 S. E. 105). It can not be said as a matter of law that the plaintiff, in drinking from the bottle of Coca-Cola, which had previously been unopened, without first making an examination of its contents, was, as a matter of law, guilty of such a failure to exercise ordinary care for her own safety as would bar a recovery, or that the jury were not authorized, despite the evidence on behalf of the defendant as to the manner and method and degree of care exercised by it in conducting its business of bottling beverages, to apply the doctrine of res ipsa loquitur and find against the defendant upon the issue as to its negligence. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Stephens and Bell, JJ., eoneur.